DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9,11,15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Watson et al (USPGP 20170088400).
Regarding Claim 1, Watson discloses a tractor assembly, comprising:
a traction sheave 52, having a traction means fitting surface 53 and a first transmission surface 64 on a peripheral surface thereof;
a plurality of support wheels 54, configured to support the traction sheave 52, and each having a second transmission surface 56 on a peripheral surface thereof, and
support wheel bases 38, configured to support the support wheels 54 through support shafts,
wherein the first transmission surface of the traction sheave is in transmitting cooperation with the second transmission surfaces of the plurality of support wheels respectively (Figs. 2,3).
Regarding Claim 2, Watson discloses the plurality of support wheels 54 are respectively arranged below the traction sheave 52 along a circumferential direction of the traction sheave (Figs. 2-4).
Regarding Claim 3, Watson discloses the plurality of support wheels 54 are symmetrically arranged in parallel with an axial direction of the traction sheave 52 (Figs. 2-4).
Regarding Claim 4, Watson discloses the plurality of support wheels 54 is configured as at least one support wheel group, the support wheel group comprises at least two support wheels 54, and each of the support wheels in the support wheel group are symmetrically arranged along a circumferential direction of the traction sheave 52 (Figs. 2-4).
Regarding Claim 5, Watson discloses the plurality of support wheels 54 is configured as two support wheel groups, and the two support wheel groups are respectively arranged in parallel with an axial direction S of the traction sheave 52 and close to two ends of the peripheral surface of the traction sheave 52 (Figs. 2-4).
Regarding Claims 6,7, Watson discloses the peripheral surface of the traction sheave 52 is provided with a traction means fitting surface 53 at the middle part and is provided with a first transmission surface 64 at the two ends respectively.
Regarding Claims 8,9 Watson discloses transmission is enabled through friction/engagement between the first transmission surface 64 of the traction sheave 52 and the second transmission surface of the support wheel (Figs. 2,3; para. 0021).
Regarding Claim 11, Watson discloses the traction sheave 52 is provided with a guiding portion 64, and the traction sheave 52 is in transmitting cooperation with the support wheel 54 under guidance by the guiding portion (Figs. 2-4).
Regarding Claims 15,16, Watson discloses tension members, flexible belts or steel cables (para. 0015) 36 that read on the recited traction means. 
Regarding Claim 17, Watson discloses the traction means fitting surface 53 is configured as a traction means guiding groove (para. 0015), and the traction means 36 is in transmitting cooperation with the traction sheave 52 along the traction means guiding groove.
Regarding Claim 18, Watson discloses a driving component motor 60, inherently known in the art to have a stator and a rotor.
Regarding Claim 19, Watson discloses a mounting base 38, wherein the stator 60 is mounted on the mounting base 38, and the mounting base and the support wheel bases are integrated (Fig. 2).
Regarding Claim 20, Watson discloses a brake to brake the motor (para. 0004).
Regarding Claim 21, Watson discloses an elevator car 26 and an elevator counterweight 28  connected to the tractor assembly (paras. 0013, 0014).


Allowable Subject Matter
Claims 10,12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837